14 N.Y.3d 732 (2010)
923 N.E.2d 583
896 N.Y.S.2d 300
2010 NY Slip Op 1019
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
JERRY FRANCOIS, Appellant.
No. 84 SSM 62
Court of Appeals of New York.
Decided February 11, 2010.
*733 Legal Aid Society, Criminal Appeals Bureau, New York City (Laura Liberman Cohen, Blaine [Fin] V. Fogg, Steven Banks and Seymour W. James, Jr., of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York City (Lindsey M. Kneipper and Eleanor Ostrow of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
The Appellate Division's determination that the officer's conduct did not elevate his encounter with defendant from a common-law inquiry to a seizure necessitating reasonable suspicion constitutes a resolution of a mixed question of law and fact that is supported by the record evidence (see generally People v Wheeler, 2 NY3d 370, 373 [2004]), and is therefore beyond this Court's further power of review (see People v Battaglia, 86 NY2d 755, 756 [1995]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.